FILED
                             NOT FOR PUBLICATION
                                                                           FEB 19 2020
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ZIYAN YAO; BORUI WANG,                           No.   17-71265

              Petitioners,                       Agency Nos.         A206-208-191
                                                                     A206-208-192
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted February 6, 2020**
                                 Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      ZiYan Yao and her minor daughter entered the United States on November

1, 2013, as B-2 visitors for pleasure. Approximately one month later, Yao applied

for asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). Yao requested relief and protection based on her claim that she was

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
subjected to a forced abortion in China. Yao petitions for review of the Board of

Immigration Appeals’ (BIA) order dismissing her appeal from the Immigration

Judge’s (IJ) decision denying her claims based on an adverse credibility

determination. Our careful review of the record reveals that substantial evidence

supports the agency’s denial of asylum and withholding of removal on adverse

credibility grounds.1 Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007).

      Yao must establish her own credibility to support her petition, either

independently or with the help of corroborating evidence. See 8 U.S.C. §

1158(b)(1)(B)(ii). We must deny her petition unless her presentation was “‘so

compelling that no reasonable fact finder could find’ that [she] was not credible.”

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (quoting Garovillas v. INS,

156 F.3d 1010, 1015–16 (9th Cir. 1998)). We “must uphold the IJ’s adverse

credibility determination so long as even one basis is supported by substantial

evidence.” Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011).

      In assessing credibility in this case, the IJ may consider the applicant’s

candor, responsiveness, plausibility, consistency, and any inaccuracies or

falsehoods, “without regard to whether an inconsistency, inaccuracy, or falsehood


      1
         Yao’s petition for review does not challenge the agency’s denial of CAT
relief and therefore she has waived this claim. See Alcaraz v. INS, 384 F.3d 1150,
1161 (9th Cir. 2004).
                                          2
goes to the heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). “[I]f the

trier of fact either does not believe the applicant or does not know what to believe,

the applicant’s failure to corroborate [her] testimony can be fatal to [her] asylum

application.” Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir. 2000).

      The IJ concluded that several implausibilities in Yao’s testimony affected

her credibility. First, although Yao was 41 years old at the time of the hearing and

claimed she wanted a large family, she nonetheless remained in the United States,

separated from her husband, years after a 2013 Chinese policy change that allowed

her to have a second child. Second, Yao had her birth certificate and marriage

documents notarized two months before she left China for the United States. She

initially could not explain why she had those documents notarized. The IJ was not

required to accept her later explanation that she had the documents notarized to

apply for life insurance. And third, Yao claims that she did not receive a single

medical record or any other documentary evidence from Chinese authorities or

medical personnel to confirm her abortion, IUD procedures, or return hospital

visits caused by IUD complications. Cf. Huang v. Holder, 744 F.3d 1149, 1154–55

(9th Cir. 2014). The IJ concluded that Yao’s explanation for the lack of medical

records was not convincing. See Jibril v. Gonzales, 423 F.3d 1129, 1135 (9th Cir.

2005) (“[A]n IJ must be allowed to exercise common sense in rejecting a


                                           3
petitioner’s testimony.”). Thus, substantial evidence supports the IJ’s adverse

credibility determination.

      Yao also failed to corroborate her testimony. For example, she failed to

obtain declarations from family members or friends in China, besides her husband,

who could support her testimony, and her explanation for failing to do so did not

compel a conclusion that further corroborating evidence was altogether

unavailable. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010). The

evidence does not compel a different conclusion as to Yao’s credibility.

      PETITION DENIED.




                                          4